EXHIBIT 10.120

 

CERTAIN IDENTIFIED INFORMATION MARKED BY [*] HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED

 

AMENDMENT N°1

 

TO THE

 

[*] AGREEMENT

 

BETWEEN

 

AIRBUS S.A.S.

 

AND

 

AIR LEASE CORPORATION

 

[*]

 





 

Amendment Nº1 to the [*] Agreement

 

Ref. CLC - CT1900808 – October 2019

Page 1/4

 




 

AMENDMENT N° 1 TO THE

[*] AGREEMENT

 

This amendment n°1 (the “Amendment N°1”) dated 30 October 2019 is made

 

BETWEEN:

 

AIRBUS S.A.S., a French société par actions simplifiée, with its registered
office at 2, rond-point Emile Dewoitine, 31700 Blagnac, France, registered with
the Commercial and Companies Register of Toulouse under number 383 474 814 (the
“Seller”),

 

and

 

AIR LEASE CORPORATION, a corporation organised and existing under the laws of
the State of Delaware, U.S.A., having its principal place of business at 2000
Avenue of the Stars, Suite 1000N, Los Angeles, California 90067, U.S.A. (the
“Buyer”).

 

The Buyer and Seller, each a “Party”, together referred to as the “Parties”.

 

WHEREAS:

 

A.       [*]

 

B.       [*]

 

C.      [*]

 

D.      [*]

 

E.       [*]

 

NOW IT IS HEREBY AGREED AS FOLLOWS:

 

1        [*]

 

2        [*]

 

3        INCONSISTENCY AND CONFIDENTIALITY

 

3.1     In the event of any inconsistency between the terms and conditions of
the [*] Agreement and those of this Amendment N°1, the latter shall prevail to
the extent of such inconsistency, whereas the part of the [*] Agreement not
concerned by such inconsistency shall remain in full force and effect.

 

3.2     This Amendment N°1 reflects the understandings, commitments, agreements,
representations and negotiations related to the matters set forth herein
whatsoever, oral and written, and may not be varied except by an instrument in
writing of even date herewith or subsequent hereto executed by the duly
authorised representatives of both Parties.

 

3.3     This Amendment N°1 shall be treated by both Parties as confidential and
shall not be released in whole or in part to any third party without the prior
consent of the other Party except as may be required by law, or to professional
advisors for the implementation hereof.



 

Amendment Nº1 to the [*] Agreement

 

Ref. CLC - CT1900808 – October 2019

Page 2/4

 




 

4        COUNTERPARTS

 

This Amendment N°1 may be executed by the Parties in separate counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

5        LAW AND JURISDICTION

 

5.1     THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND THE PERFORMANCE
THEREOF WILL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN
THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

5.2     [*]

 

5.3     [*]

 

5.4     [*]

 

5.5     [*]

 

5.6     [*]

 





 

Amendment Nº1 to the [*] Agreement

 

Ref. CLC - CT1900808 – October 2019

Page 3/4

 




 

IN WITNESS WHEREOF this Amendment N°1 was entered into the day and year first
above written.

 

 

 

 

 

For and on behalf of

    

For and on behalf of

 

 

 

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

 

 

 

By:

/s/ Grant Levy

 

By:

/s/ Benoît de Saint-Exupéry

 

 

 

Its:

Executive Vice President

 

Its:

Senior Vice President, Contracts

 

 

Amendment Nº1 to the [*] Agreement

 

Ref. CLC - CT1900808 – October 2019

Page 4/4

 

